          Case 1:17-cr-00512-KMW Document 691 Filed 04/21/21 Page 1 of 2


                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #: __________________
--------------------------------------------------------X   DATE FILED: April 21, 2021
UNITED STATES OF AMERICA


                 v.                                              17-CR-512 (KMW)
                                                                      ORDER
CARLOS PEREZ

                                   Defendant.
--------------------------------------------------------X

KIMBA M. WOOD, United States District Judge:

        Defendant Carlos Perez moved to reduce his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i).      (ECF No. 686.)

        No later than May 7, 2021, the Government shall respond to Defendant’s motion.       With

its response, the Government shall provide the following information, after conferring with the

Bureau of Prisons (“BOP”) and the United States Probation Office as appropriate:

        1. Whether the Government opposes Defendant’s motion;

        2. The BOP’s assessment of the factors listed in the Attorney General’s Memorandum

             for Director of Bureau Prisons dated March 26, 2020 as they pertain to Defendant;

             what risk factors for severe COVID-19 illness, if any, Defendant presents; who, if

             anyone, at the BOP assessed Defendant’s risk factors for severe COVID-19 illness;

             and upon what specific information that person’s assessment was made;

        3. The criteria used by the BOP to decide whom to test for COVID-19 at FCI

             Cumberland, where Defendant resides;

        4. Approximately how many tests for COVID-19 have been conducted at FCI

             Cumberland;

        5. The number of inmates and staff who have tested positive and the number of inmates
        Case 1:17-cr-00512-KMW Document 691 Filed 04/21/21 Page 2 of 2




           and staff who have tested negative for COVID-19 at FCI Cumberland, both as

           absolute numbers and as a percentage of the total population of inmates and staff at

           FCI Cumberland;

       6. The number of inmates and staff currently infected with COVID-19 at FCI

           Cumberland;

       7. Whether Defendant has been in close proximity to any inmate or staff member who

           has tested positive for COVID-19;

       8. The Government’s assessment of the factors set forth in 18 U.S.C. § 3553(a) as they

           pertain to Defendant;

       9. Defendant’s disciplinary record in prison, risk of recidivism, risk of violence, and any

           changes to the conditions of supervised release that should be made in the event

           Defendant is released;

       10. Upon what specific facts and information the BOP relied in denying Defendant’s

           request for a reduction in sentence;

       11. Whether the BOP has considered or intends to consider Defendant for home

           confinement or furlough; by what date the BOP expects to make a determination

           regarding home confinement or furlough; and upon what specific information the

           BOP’s determination will rely.

       If Defendant wishes to file a reply, he must do so no later than June 11, 2021. The Clerk

of Court is respectfully directed to mail a copy of this Order to Defendant.



       SO ORDERED.

Dated: New York, New York
       April 21, 2021
                                                              /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge



                                                  2
